Case 16-30360   Doc 126-8   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                  G Page 1 of 5




                               EXHIBIT “G”
                      ADOBE SIGN DOCUMENT HISTORY
Case 16-30360   Doc 126-8   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                  G Page 2 of 5
Case 16-30360   Doc 126-8   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                  G Page 3 of 5
Case 16-30360   Doc 126-8   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                  G Page 4 of 5
Case 16-30360   Doc 126-8   Filed 11/20/18 Entered 11/20/18 22:30:17   Desc Exhibit
                                  G Page 5 of 5
